UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November28, 2007 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On November 28, 2007, we announced that a subsidiary of the company has entered into an agreement to acquire a 50 percent interest in the Gulf LNG Clean Energy Project, a planned liquefied natural gas terminal in Pascagoula, Mississippi. Under the terms of the merger agreement, El Paso will pay $294 million to acquire its interest in the project. It is estimated that the total costs to construct the facilities will be $1.1 billion. The construction costs will be funded primarily through project financing, with the remainder to be funded by the members of the project company. The closing of project financing is expected to occur in the first quarter of 2008. A copy of the press release announcing this acquisition is attached as Exhibit 99.A. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.A Press Release dated November 28, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO CORPORATION By: /s/ Marguerite Woung-Chapman Marguerite Woung-Chapman Vice President, Chief Governance Officer and Corporate Secretary Dated:November 28, 2007 EXHIBIT INDEX Exhibit Number Description 99.A Press Release dated November 28, 2007.
